   19-50900-cag Doc#430 Filed 09/09/21 Entered 09/09/21 13:43:45 Ntc/Hrg BK intp/lmtntc
                                       Pg 1 of 1
                     UNITED STATES BANKRUPTCY COURT
                            Western District of Texas

                                                             Bankruptcy Case
                                                                             19−50900−cag
                                                                        No.:
                                                                Chapter No.: 7
                                                                      Judge: Craig A. Gargotta
IN RE: Legendary Field Exhibitions, LLC and
AAF Properties, LLC , Debtor(s)




                                      NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   VIA PHONE:(650)479−3207; AC 160−591−1937

     on   10/4/21 at 10:00 AM

     TELEPHONIC Hearing to Consider and Act Upon the Following: (Related Document(s): 424 Application to
     Compromise and Settle Pursuant to Federal Rule of Bankruptcy Procedure 9019 (21−Day Objection
     Language) filed by Brian S. Engel for Trustee Randolph N Osherow (Attachments: # 1 Proposed Order))
     Hearing Scheduled For 10/4/2021 at 10:00 AM at VIA TELEPHONE−Conference Dial−In Number:
     (650)479−3207; Access Code: 160−591−1937 − EXHIBITS TO BE OFFERED MUST BE MAILED OR
     HAND DELIVERED TO THE CLERK'S OFFICE 7 DAYS IN ADVANCE OF THE SCHEDULED
     HEARING − EXHIBITS MUST BE BOUND, TABBED AND WITH A TABLE OF CONTENTS (Elizondo,
     Lisa)


Dated: 9/9/21
                                                       Barry D. Knight
                                                       Clerk, U. S. Bankruptcy Court




                                                                                       [Hearing Notice (BK)] [NtchrgBKaplc]
